 

Exhibit 10.2

 

Security Agreement

 

This Security Agreement dated as of June 2, 2015 (this “Security Agreement”) is
being entered into among Tile Shop Holdings, Inc., a Delaware corporation
(“Holdings”), The Tile Shop, LLC, a Delaware limited liability company (the
“Company”), Tile Shop Lending, Inc., a Delaware corporation (“Tile Shop Lending”
and together with the Company, the “Borrowers"), each of the undersigned
Subsidiaries of the Company and each other person who shall become a party
hereto by execution of a Security Joinder Agreement (each a “Guarantor” and,
together with Holdings and the Borrowers, collectively, the “Grantors”), and
Fifth Third Bank, an Ohio banking corporation (“Fifth Third”) as Administrative
Agent (in such capacity, the “Administrative Agent”) for each of the Secured
Parties (as defined in the Credit Agreement referenced below).

 

Recitals:

 

A.     Pursuant to a Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrowers, the Subsidiaries of the Company from
time to time party thereto, the Administrative Agent, Fifth Third as L/C Issuer
and Swing Line Lender, and the lenders now or hereafter party thereto (the
“Lenders”), the Lenders have agreed to provide to the Borrowers a term loan
facility and a revolving credit facility with a letter of credit sublimit and
swing line facility.

 

B.     Certain additional extensions of credit may be made from time to time for
the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements (each as defined in the Credit
Agreement).

 

C.     It is a condition precedent to the Secured Parties’ obligations to make
and maintain such extensions of credit that the Grantors shall have executed and
delivered this Security Agreement to the Administrative Agent.

 

D.     Each Grantor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Secured Parties to the Borrowers.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:

 

Section 1.

Certain Definitions.

 

All capitalized terms used but not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement. Terms used in this Security
Agreement that are not otherwise expressly defined herein or in the Credit
Agreement, and for which meanings are provided in the Uniform Commercial Code of
the State of New York (the “UCC”), shall have such meanings unless the context
requires otherwise. In addition, for purposes of this Security Agreement, the
following terms have the following definitions:

 

 


--------------------------------------------------------------------------------

 

 

“Qualifying Control Agreement” means (a) with respect to Investment Property
credited to any securities account, an agreement executed by the applicable
securities intermediary substantially in such form and substance as may be
reasonably consented to by the Administrative Agent; (b) with respect to any
Deposit Account, a deposit account control agreement executed by the applicable
depositary bank substantially in such form and substance as may be reasonably
consented to by the Administrative Agent; and (c) with respect to any Investment
Property in the form of uncertificated securities, an agreement of the issuer of
such Investment Property in such form and substance as may be reasonably
consented to by the Administrative Agent sufficient to confer control (within
the meaning of Section 9-106 of the UCC) over such property and containing such
other terms and provisions as the Administrative Agent may reasonably request.

 

“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
whether now existing or hereafter arising (i) under the Credit Agreement and
each of the other Loan Documents (including this Security Agreement) to which it
is now or hereafter becomes a party, and (ii) any Secured Cash Management
Agreements and Secured Hedge Agreements to which any Loan Party is now or
hereafter becomes a party, and (b) as to each Guarantor, all of the Guarantor’s
Obligations (as defined in the Guaranty), including, the payment and performance
of its obligations and liabilities whether now existing or hereafter arising (i)
under the Guaranty and each of the other Loan Documents (including this Security
Agreement) to which it is now or hereafter becomes a party, and (ii) any Secured
Cash Management Agreements and Secured Hedge Agreements to which it is now or
hereafter becomes a party. Notwithstanding anything herein to the contrary, the
Secured Obligations shall not include any Excluded Swap Obligations (as defined
in the Credit Agreement).

 

Section 2.

Grant of Security Interest.

 

Each Grantor grants as collateral security for the payment, performance and
satisfaction of the Secured Obligations to the Administrative Agent for the
benefit of the Secured Parties a continuing lien on and continuing first
priority security interest in and to, and a right of set-off against, and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties, all of the assets of such Grantor or in which such Grantor has or may
have or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, including the following:

 

(a)     All Accounts, including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

(b)     All Inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);

 

(c)     All Goods (including rights to returned or repossessed Goods and rights
of stoppage in transit), including all machinery, Equipment, motor vehicles,
parts, supplies, apparatus, appliances, tools, patterns, molds, dies,
blueprints, fittings, furniture, furnishings, Fixtures and articles of tangible
personal property of every description, and all computer programs embedded in
any of the foregoing and all supporting information relating to such computer
programs (collectively referred to hereinafter as “Equipment”);

 

(d)     All General Intangibles, including all rights now or hereafter accruing
to such Grantor under contracts, leases, agreements or other instruments,
including all contracts or contract rights to perform or receive services, to
purchase or sell goods, or to hold or use land or facilities, and to enforce all
rights thereunder, all causes of action, corporate or business records,
inventions, patents and patent rights, rights in mask works, designs, trade
names and trademarks and all goodwill associated therewith, trade secrets, trade
processes, copyrights, licenses, permits, franchises, customer lists, computer
programs and Software, all internet domain names and registration rights
thereto, all internet websites and the content thereof, all Payment Intangibles,
all claims under guaranties, tax refund claims, all rights and claims against
carriers and shippers, leases, all claims under insurance policies, all
interests in general and limited partnerships, limited liability companies, and
other Persons not constituting Investment Property (as defined below), all
rights to indemnification and all other intangible personal property and
intellectual property of every kind and nature, including all applications and
registration thereof (collectively referred to hereinafter as “General
Intangibles”);

 

(e)     All Deposit Accounts, including demand, time, savings, passbook, or
other similar accounts maintained with any bank by or for the benefit of such
Grantor (collectively referred to hereinafter as “Deposit Accounts”);

 

(f)     All Chattel Paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

 

(g)     All Investment Property, including all Securities, Security
Entitlements, Securities Accounts, Commodity Contracts and Commodity Accounts of
or maintained for the benefit of such Grantor, but excluding Pledged Interests
subject to the Pledge Agreement and Equity Interests in Foreign Subsidiaries not
required to be Pledged under the Pledge Agreement (collectively referred to
hereinafter as “Investment Property”);

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

(h)     All Instruments, including all Promissory Notes (collectively referred
to hereinafter as “Instruments”);

 

(i)      All Documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);

 

(j)      All rights to payment or performance under letters of credit (whether
or not the beneficiary has demanded or is at the time entitled to demand payment
or performance) including rights to proceeds of letters of credit
(“Letter-of-Credit Rights”), and all guaranties, endorsements, Liens, other
Guarantee obligations or supporting obligations of any Person securing or
supporting the payment, performance, value or liquidation of any of the
foregoing (collectively, with Letter-of-Credit Rights, referred to hereinafter
as “Supporting Obligations”);

 

(k)     All Commercial Tort Claims (as described on Schedule 7(l) or on one or
more supplements to this Security Agreement);

 

(l)      Monies, personal property and interests in personal property of such
Grantor of any kind or description now held by any Secured Party or at any time
hereafter transferred or delivered to, or coming into the possession, custody or
control of, any Secured Party, or any agent or affiliate of any Secured Party,
whether expressly as collateral security or for any other purpose (whether for
safekeeping, custody, collection or otherwise), and all dividends and
distributions on or other rights in connection with any such property;

 

(m)    All supporting evidence and documents relating to any of the foregoing
property, including all books and records relating to any of the forgoing
(including customer data, credit files, ledgers, computer programs, printouts,
and other computer materials and records (and all media on which such data,
files, programs, materials and records are or may be stored)) and all rights of
such Grantor to retrieve the same from third parties;

 

(n)     All proceeds, products and replacements of, accessions and additions to,
and substitutions for, any of the foregoing, including without limitation
proceeds of insurance policies insuring any of the foregoing;

 

(o)     and all other assets of such Grantor to the extent not otherwise
included above.

 

All of the property and interests in property described in subsections (a)
through (o) are herein collectively referred to as the “Collateral.”

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

Section 3.

Perfection.

 

As of the date of execution of this Security Agreement or Security Joinder
Agreement by each Grantor, as applicable (with respect to each Grantor, its
“Applicable Date”), such Grantor shall have:

 

(a)     furnished the Administrative Agent with duly authorized financing
statements in form, number and substance suitable for filing, sufficient under
applicable law, and satisfactory to the Administrative Agent in order that upon
the filing of the same the Administrative Agent, for the benefit of the Secured
Parties, shall have a duly perfected security interest in all Collateral in
which a security interest can be perfected by the filing of financing
statements;

 

(b)     to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, furnished the
Administrative Agent with properly executed Qualifying Control Agreements,
issuer acknowledgments of the Administrative Agent’s interest in
Letter-of-Credit Rights, and evidence of the placement of a restrictive legend
on tangible chattel paper (and the tangible components of electronic Chattel
Paper), and taken appropriate action acceptable to the Administrative Agent
sufficient to establish the Administrative Agent’s control of electronic Chattel
Paper (and the electronic components of hybrid Chattel Paper), as appropriate,
with respect to Collateral in which either (i) a security interest can be
perfected only by control or such restrictive legending, or (ii) a security
interest perfected by control or accompanied by such restrictive legending shall
have priority as against a lien creditor, a purchaser of such Collateral from
the applicable Grantor, or a security interest perfected by Persons not having
control or not accompanied by such restrictive legending, in each case in form
and substance acceptable to the Administrative Agent and sufficient under
applicable law so that the Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control; and

 

(c)     to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, delivered to
the Administrative Agent possession of all Collateral with respect to which
either a security interest can be perfected only by possession or a security
interest perfected by possession shall have priority as against Persons not
having possession, and including in the case of Instruments, Documents, and
Investment Property in the form of certificated securities, duly executed
endorsements or stock powers in blank, as the case may be, affixed thereto in
form and substance acceptable to the Administrative Agent and sufficient under
applicable law so that the Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
possession;

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist under Section 7.01 of the Credit
Agreement (“Permitted Liens”). All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive legends, and instruments furnished in connection with the creation,
enforcement, protection, perfection or priority of the Administrative Agent’s
security interest in Collateral, including such items as are described above in
this Section 3, are sometimes referred to herein as “Perfection Documents.” The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action.”

 

Section 4.

Maintenance of Security Interest; Further Assurances.

 

(a)     Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent (or its designee) to file (with,
or to the extent permitted by applicable law, without the signature of the
Grantor appearing thereon) financing statements (including amendments thereto
and initial financing statements in lieu of continuation statements) or other
Perfection Documents (including copies thereof) showing such Grantor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including “all assets, whether now owned or hereafter acquired”
or “all right, title and interest in and to all personal property and fixtures
of the Grantor, whether now owned or existing or hereafter created, acquired or
arising” or words of similar meaning. Each Grantor hereby irrevocably ratifies
and acknowledges the Administrative Agent’s authority to have effected filings
of Perfection Documents made by the Administrative Agent prior to its Applicable
Date.

 

(b)     With respect to any and all Collateral, each Grantor agrees to do and
cause to be done all things necessary to perfect, maintain the priority of and
keep in full force the security interest granted in favor of the Administrative
Agent for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens. All amounts not so paid
when due shall constitute additional Secured Obligations and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

(c)     Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.

 

(d)     Each Grantor agrees that, in the event any proceeds (other than goods)
of Collateral shall be or become commingled with other property not constituting
Collateral, then such proceeds may, to the extent permitted by law, be
identified by application of the lowest intermediate balance rule to such
commingled property.

 

Section 5.

Receipt of Payment.

 

In the event an Event of Default shall occur and be continuing and a Grantor (or
any of its Affiliates, subsidiaries, stockholders, directors, officers,
employees or agents) shall receive any proceeds of Collateral, including without
limitation monies, checks, notes, drafts or any other items of payment, each
Grantor shall hold all such items of payment in trust for the Administrative
Agent for the benefit of the Secured Parties, and as the property of the
Administrative Agent for the benefit of the Secured Parties, separate from the
funds and other property of such Grantor, and no later than the first Business
Day following the receipt thereof, at the election of the Administrative Agent,
such Grantor shall cause such Collateral to be forwarded to the Administrative
Agent for its custody, possession and disposition on behalf of the Secured
Parties in accordance with the terms hereof and of the other Loan Documents.

 

Section 6.

Preservation and Protection of Collateral.

 

(a)     The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise. Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Administrative Agent have any
responsibility for (i) any loss or damage thereto or destruction thereof
occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof, or (iii) any act or default of any carrier,
warehouseman, bailee or forwarding agency thereof or other Person in any way
dealing with or handling such Collateral.

 

(b)     Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted. No Grantor shall permit any such items to become a fixture to real
property (unless such Grantor has granted the Administrative Agent for the
benefit of the Secured Parties a Lien on such real property having a priority
acceptable to the Administrative Agent) or accessions to other personal
property.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

(c)     Each Grantor agrees (i) to pay when due all taxes, charges and
assessments against the Collateral in which it has any interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with the application of GAAP in the Audited
Financial Statements and evidenced to the satisfaction of the Administrative
Agent and provided that all enforcement proceedings in the nature of levy or
foreclosure are effectively stayed, and (ii) to cause to be terminated and
released all Liens (other than Permitted Liens) on the Collateral. Upon the
failure of any Grantor to so pay or contest such taxes, charges, or assessments,
or cause such Liens to be terminated, the Administrative Agent at its option may
pay or contest any of them or amounts relating thereto (the Administrative Agent
having the sole right to determine the legality or validity and the amount
necessary to discharge such taxes, charges, Liens or assessments) but shall not
have any obligation to make any such payment or contest. All sums so disbursed
by the Administrative Agent, including all reasonable fees and expenses of
counsel (collectively, “Attorneys’ Costs”), court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Administrative Agent and shall be additional Secured Obligations secured by
the Collateral, and any amounts not so paid on demand (in addition to other
rights and remedies resulting from such nonpayment) shall bear interest from the
date of demand until paid in full at the Default Rate.

 

Section 7.

Status of Grantors and Collateral Generally.

 

Each Grantor represents and warrants to, and covenants with, the Administrative
Agent for the benefit of the Secured Parties, with respect to itself and the
Collateral as to which it has or acquires any interest, that:

 

(a)     It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
Attorneys’ Costs, court costs, expenses and other charges related thereto, shall
be payable on demand by the applicable Grantor to the Administrative Agent and
shall be additional Secured Obligations secured by the Collateral, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

 

(b)     It shall not (i) sell, assign, transfer, lease, license or otherwise
dispose of any of, or grant any option with respect to, the Collateral, except
for Dispositions permitted under the Credit Agreement, (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Security Agreement and Permitted Liens, or
(iii) take any other action in connection with any of the Collateral that would
materially impair the value of the interest or rights of such Grantor in the
Collateral taken as a whole or that would materially impair the interest or
rights of the Administrative Agent for the benefit of the Secured Parties.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

(c)     It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Security Joinder Agreement applicable to it) and to
perform its terms, including the grant of the security interests in the
Collateral herein provided for.

 

(d)     No authorization, consent, approval or other action by, and no notice to
or filing with, any Governmental Authority or any other Person which has not
been given or obtained, as the case may be, is required either (i) for the grant
by such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Security Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the UCC to perfect and
exercise remedies with respect to the security interest conferred hereunder.

 

(e)     No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Administrative Agent for the benefit of the
Secured Parties in connection with the security interests conferred hereunder.

 

(f)     Schedule 7(f) attached hereto contains true and complete information as
to each of the following: (i) the exact legal name of each Grantor as it appears
in its Organization Documents as of its Applicable Date and at any time during
the five (5) year period ending as of its Applicable Date (the “Covered
Period”), (ii) the jurisdiction of formation and form of organization of each
Grantor, and the identification number of such Grantor in its jurisdiction of
formation (if any), (iii) each address of the chief executive office of each
Grantor as of its Applicable Date and at any time during the Covered Period,
(iv) all trade names or trade styles used by such Grantor as of its Applicable
Date and at any time during the Covered Period, (v) the address of each location
of such Grantor at which any tangible personal property Collateral (including
Account Records and Account Documents) is located at its Applicable Date or has
been located at any time during the Covered Period, (vi) with respect to each
location described in clause (v) that is not owned beneficially and of record by
such Grantor, the name and address of the owner thereof; and (vii) the name of
each Person other than such Grantor and the address of such Person at which any
tangible personal property Collateral of such Grantor is held under any
warehouse, consignment, bailment or other arrangement as of its Applicable Date.
No Grantor shall change its name, change its jurisdiction of formation (whether
by reincorporation, merger or otherwise), change the location of its chief
executive office, or utilize any additional location where tangible personal
property Collateral (including Account Records and Account Documents) may be
located, except in each case upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent and taking or causing to be taken at
such Grantor’s expense all such Perfection Action, including the delivery of
such Perfection Documents, as may be reasonably requested by the Administrative
Agent to perfect or protect, or maintain the perfection and priority of, the
Lien of the Administrative Agent for the benefit of the Secured Parties in
Collateral contemplated hereunder. Notwithstanding the forgoing sentence, each
Grantor shall at all times maintain its chief executive office, places of
business, and locations where tangible personal property are located in the
United States of America unless otherwise agreed to in writing by the
Administrative Agent.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

(g)     No Grantor shall engage in any consignment transaction in respect of any
of the Collateral, whether as consignee or consignor, without the prior written
consent of the Administrative Agent in each instance, other than consignments by
such Grantor as consignor of Inventory at no time having an aggregate value in
excess of $500,000.

 

(h)     No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral (i) to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of raw
materials or components or the delivery of inventory to customers, in each case
in the ordinary course of business) or (ii) except for Inventory in transit in
the ordinary course of business, to be in the possession, custody or control of
any warehouseman or other bailee without the prior written consent of the
Administrative Agent in each instance, unless such location and Person are set
forth on Schedule 7(f).

 

(i)      No tangible personal property Collateral is or shall be located at any
location that is leased by such Grantor from any other Person other than
Inventory the value of which, when aggregated with all other Inventory kept at
any location which is leased by all Grantors, is less than $500,000, unless (x)
such location and lessor is set forth on Schedule 7(f) attached hereto or such
Grantor provides not less than thirty (30) days’ prior written notice thereof to
the Administrative Agent, (y) such Grantor has complied with the requirements of
Section 4.01(a)(xi) of the Credit Agreement with respect to such location, and
(z) the Grantor shall have caused at its expense to be prepared and executed
such additional Perfection Documents and to be taken such other Perfection
Action as the Administrative Agent may deem necessary or advisable to carry out
the transactions contemplated by this Security Agreement.

 

(j)      If any Collateral is in the possession or control of any agents or
processors of a Grantor and the Administrative Agent so requests, such Grantor
agrees to notify such agents or processors in writing of the Administrative
Agent’s lien and security interest therein and instruct them to hold all such
Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions. Each Grantor will, upon the request of the
Administrative Agent, authorize and request all bailees and any other parties,
if any, at any time processing, labeling, packaging, holding, storing, shipping
or transferring all or any part of the Collateral to permit the Administrative
Agent and their respective representatives to examine and inspect any of the
Collateral then in such party’s possession and to verify from such party’s own
books and records any information concerning the Collateral or any part thereof
which the Secured Parties or their respective representatives may seek to
verify. As to any premises not owned by a Grantor wherein any of the Collateral
is located, if any, such Grantor shall, upon the Administrative Agent’s request,
use commercially reasonable efforts to cause each party having any right, title
or interest in, or lien on, any of such premises to enter into an agreement
whereby such party disclaims or subordinates any right, title, and interest in
and Lien on the Collateral, allows the removal of such Collateral by the
Administrative Agent or its agents or representatives, and otherwise is in form
and substance reasonably acceptable to the Administrative Agent.

  

 
- 10 -

--------------------------------------------------------------------------------

 

 

(k)     Schedule 7(k) contains a true, complete, and current listing of all
patents, trademarks, tradestyles, copyrights, and other intellectual property
rights (including all registrations and applications therefor) owned by each of
the Grantors as of the date hereof that are registered with any governmental
authority. Except for revocations or terminations of registered intellectual
property that may occur in the ordinary of business or as otherwise permitted by
the Credit Agreement, and subject to such Grantor’s reasonable business
judgment, no event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and the
Grantors are not liable to any person for infringement under applicable law with
respect to any such rights as a result of its business operations. The Grantors
shall promptly notify the Administrative Agent in writing of any additional
intellectual property rights acquired or arising after the date hereof and shall
submit to the Administrative Agent a supplement to Schedule 7(k) to reflect such
additional rights (provided any Grantor’s failure to do so shall not impair the
Administrative Agent’s security interest therein).

 

(l)      Schedule 7(l) contains a true, complete and current listing of all
Commercial Tort Claims held by the Grantors as of the date hereof, each
described by referring to a specific incident giving rise to the claim. Each
Grantor shall promptly notify the Administrative Agent in writing of any
additional Commercial Tort Claims arising after the date hereof and shall submit
to the Administrative Agent as supplement to Schedule 7(l) to reflect such claim
(provided any Grantor’s failure to do so shall not impair the Administrative
Agent’s security interest therein).

 

Section 8.

Inspection.

 

The Administrative Agent (by any of its officers, employees and agents), on
behalf of the Secured Parties, shall have the right upon prior notice to an
executive officer of any Grantor, and at any reasonable times during such
Grantor’s usual business hours, to inspect the Collateral, all records related
thereto (and to make extracts or copies from such records), and the premises
upon which any of the Collateral is located, to discuss such Grantor’s affairs
and finances with any Person (other than Persons obligated on any Accounts
(“Account Debtors”) except as expressly otherwise permitted in the Loan
Documents) and to verify with any Person other than (except as expressly
otherwise permitted in the Loan Documents) Account Debtors the amount, quality,
quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s affairs and finances with such Grantor’s Account Debtors
and to verify the amount, quality, value and condition of, or any other matter
relating to, the Collateral with such Account Debtors; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective officers and designated representatives) may do any of the
foregoing at the expense of the Grantors at any time during normal business
hours and without advance notice.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

Section 9.

Specific Collateral.

 

(a)     Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

 

(i)        Each Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and from time to time at intervals designated by the
Administrative Agent such Grantor shall provide the Administrative Agent with a
schedule of Accounts in form and substance reasonably acceptable to the
Administrative Agent describing all Accounts created or acquired by such Grantor
(“Schedule of Accounts”); provided, however, that such Grantor’s failure to
execute and deliver any such Schedule of Accounts shall not affect or limit the
Administrative Agent’s security interest or other rights in and to any Accounts
for the benefit of the Secured Parties. If requested by the Administrative
Agent, each Grantor shall furnish the Administrative Agent with copies of proof
of delivery and other documents relating to the Accounts so scheduled, including
without limitation repayment histories and present status reports (collectively,
“Account Documents”) and such other matter and information relating to the
status of then existing Accounts as the Administrative Agent shall request.

 

(ii)      All Account Records and Account Documents are and shall at all times
be located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents location,”
or as to which the Grantor has complied with Section 7(f) hereof.

 

(iii)     The Accounts are genuine, are in all respects what they purport to be,
are not evidenced by an instrument or document or, if evidenced by an instrument
or document, are only evidenced by one original instrument or document.

 

(iv)     The Accounts cover bona fide sales, leases, licenses or other
dispositions of property usually dealt in by such Grantor, or the rendition by
such Grantor of services, to an Account Debtor in the ordinary course of
business.

 

(v)      The property or services giving rise thereto are not, and were not at
the time of the sale or performance thereof, subject to any Lien, claim,
encumbrance or security interest, except those of the Administrative Agent for
the benefit of Secured Parties and Permitted Liens.

 

(vi)     The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason; and there are no setoffs, discounts, allowances, claims,
counterclaims or disputes of any kind or description in an amount greater than
$500,000 in the aggregate, or greater than $250,000 individually, existing or
asserted with respect thereto and such Grantor has not made any agreement with
any Account Debtor thereunder for any deduction therefrom, except as may be
stated in the Schedule of Accounts and reflected in the calculation of the face
value of each respective invoice related thereto.

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

(vii)     Upon the occurrence and during the continuance of a Default or Event
of Default, in the event the Administrative Agent requests any Grantor to do so,
such Grantor shall instruct all customers and Account Debtors to remit all
payments in respect of Accounts or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Administrative Agent and
which are maintained at one or more post offices selected by the Administrative
Agent. The Administrative Agent or its designee may notify the relevant
Grantor’s customers and Account Debtors at any time that Accounts have been
assigned to the Administrative Agent or of the Administrative Agent’s security
interest therein, and either in its own name, or such Grantor’s name, or both,
demand, collect, receive, receipt for, sue for, compound and give acquittance
for any or all amounts due or to become due on Accounts, and in the
Administrative Agent’s discretion file any claim or take any other action or
proceeding which the Administrative Agent may deem necessary or appropriate to
protect and realize upon the security interest of the Administrative Agent in
the Accounts or any other Collateral.

 

(viii)     Any proceeds of Accounts or other Collateral transmitted to or
otherwise received by the Administrative Agent pursuant to any of the provisions
of this Section 9(a) may be handled and administered by the Administrative Agent
in and through deposit accounts maintained at the Administrative Agent or by the
Administrative Agent at a commercial bank or banks selected by the
Administrative Agent (collectively the “Depositary Banks” and individually a
“Depositary Bank”), and each Grantor acknowledges that the maintenance of such
deposit accounts by the Administrative Agent is solely for the Administrative
Agent’s convenience and that the Grantors do not have any right, title or
interest in such deposit accounts or any amounts at any time standing to the
credit thereof. The Administrative Agent may, after the occurrence and during
the continuation of any Default or Event of Default, apply all or any part of
any proceeds of Accounts or other Collateral received by it from any source to
the payment of the Secured Obligations in accordance with Section 2.05 of the
Credit Agreement. The Administrative Agent need not apply or give credit for any
item included in proceeds of Accounts or other Collateral until the Depositary
Bank has received final payment therefor at its office in cash or final solvent
credits current at the site of deposit acceptable to the Administrative Agent
and the Depositary Bank as such. However, if the Administrative Agent does
permit credit to be given for any item prior to a Depositary Bank receiving
final payment therefor and such Depositary Bank fails to receive such final
payment or an item is charged back to the Administrative Agent or any Depositary
Bank for any reason, the Administrative Agent may at its election in either
instance charge the amount of such item back against any such deposit accounts
or any Deposit Account of any Grantor subject to the lien and security interest
of this Security Agreement, together with interest thereon at the Default Rate.
Concurrently with each transmission of any proceeds of Accounts or other
Collateral to any such remittance account, upon the Administrative Agent’s
request, the relevant Grantor shall furnish the Administrative Agent with a
report in such form as Administrative Agent shall reasonably require identifying
the particular Account or such other Collateral from which the same arises or
relates. Unless and until a Default or an Event of Default has occurred and is
continuing, the Administrative Agent will release proceeds of Collateral which
the Administrative Agent has not applied to the Secured Obligations. Each
Grantor hereby indemnifies the Secured Parties from and against all liabilities,
damages, losses, actions, claims, judgments, and all reasonable costs, expenses,
charges, and attorneys’ fees suffered or incurred by any Secured Party because
of the maintenance of the foregoing arrangements; provided, however, that no
Grantor shall be required to indemnify any Secured Party for any of the
foregoing to the extent they arise solely from the gross negligence or willful
misconduct of the person seeking to be indemnified, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Secured Parties
shall have no liability or responsibility to any Grantor for the Administrative
Agent or any Depositary Bank accepting any check, draft or other order for
payment of money bearing the legend “payment in full” or words of similar import
or any other restrictive legend or endorsement whatsoever or be responsible for
determining the correctness of any remittance.

 

 
- 13 -

--------------------------------------------------------------------------------

 

 

(b)     Inventory. With respect to its Inventory whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

 

(i)        Each Grantor shall keep accurate and complete records itemizing and
describing the kind, type, location and quantity of Inventory, its cost therefor
and the selling price of Inventory held for sale, and the daily withdrawals
therefrom and additions thereto, and shall furnish to the Administrative Agent
from time to time at reasonable intervals designated by the Administrative
Agent, a current schedule of Inventory (“Schedule of Inventory”) based upon its
most recent physical inventory and its daily inventory records. Each Grantor
shall conduct a physical inventory no less frequently than annually, and shall
furnish to the Administrative Agent such other documents and reports thereof as
the Administrative Agent shall reasonably request with respect to the Inventory.
Each Grantor shall at its own cost and expense maintain, keep and preserve its
Inventory in good and merchantable condition, subject to the limitations of
Section 7.05 of the Credit Agreement.

 

(ii)       All Inventory, other than Inventory having a value of less than
$500,000 in the aggregate for all locations, is and shall at all times be
located only at such Grantor’s locations as set forth on Schedule 7(f) attached
hereto or at such other locations as to which such Grantor has complied with
Section 7(f) hereof or is in transit to such a location. No Grantor shall, other
than in the ordinary course of business in connection with its transit, sale,
lease, license or other permitted Disposition, remove any Inventory having an
aggregate value in excess of that stated in the preceding sentence from such
locations.

 

(iii )     If any Account Debtor returns any Inventory to a Grantor after
shipment thereof, and such return generates a credit in excess of $50,000 on any
individual Account or $200,000 in the aggregate on any Accounts of such Account
Debtor, such Grantor shall notify the Administrative Agent in writing of the
same as soon as practicable. Upon the occurrence and during the continuance of a
Default or Event of Default, on the Administrative Agent’s request, Grantor
shall deliver any such returned Inventory or other goods to the Administrative
Agent. During the existence of any Event of Default, at the Administrative
Agent’s request, the Grantors shall also notify the Administrative Agent
promptly of all disputes and claims and settle or adjust them at no expense to
the Administrative Agent, but no discount, credit or allowance other than on
normal trade terms in the ordinary course of business as presently conducted
shall be granted to any customer or Account Debtor and no returns of Inventory
or other goods shall be accepted by any Grantor without the Administrative
Agent’s consent. The Administrative Agent may, at all times during the existence
of any Event of Default, settle or adjust disputes and claims directly with
customers or Account Debtors for amounts and upon terms which the Administrative
Agent considers advisable.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

(iv)     If any of the Inventory is at any time evidenced by a document of
title, such document shall be promptly delivered by the relevant Grantor to the
Administrative Agent.

 

(c)     Equipment. With respect to its Equipment whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

 

(i)       The Grantors, as soon as practicable following a request therefor by
the Administrative Agent, shall deliver to the Administrative Agent any and all
evidence of ownership of any of the Equipment (including without limitation
certificates of title and applications for title).

 

(ii)      The Grantors shall maintain accurate, itemized records describing the
kind, type, quality, quantity and value of its Equipment and shall furnish the
Administrative Agent upon request with a current schedule containing the
foregoing information, but, other than during the continuance of an Event of
Default, not more often than once per fiscal quarter. Each Grantor shall at its
own cost and expense preserve its Equipment in good repair, working order, and
condition, ordinary wear and tear, casualty and condemnation excepted, subject
to the limitations of Section 7.05 of the Credit Agreement.

 

(iii)     All Equipment, other than Equipment having a value of less than
$500,000 in the aggregate for all locations, is and shall at all times be
located only at such Grantor’s locations as set forth on Schedule 7(f) attached
hereto or at such other locations as to which such Grantor has complied with
Section 7(f) hereof. No Grantor shall, other than as expressly permitted under
the Credit Agreement, sell, lease, transfer, dispose of or remove any Equipment
having an aggregate value in excess of that stated in the preceding sentence
from such locations. None of the Equipment is or will be attached to real estate
in such a manner that the same may become a fixture, other than real estate
described on Schedule 9(c) or as otherwise disclosed to the Administrative Agent
and the Secured Parties in writing.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 

(iv)     Upon the Administrative Agent’s or the Secured Parties’ request, each
Grantor shall at its own cost and expense cause the Lien of the Administrative
Agent in and to any portion of the Collateral subject to a certificate of title
law to be duly noted on such certificate of title or to be otherwise filed in
such manner as is prescribed by law in order to perfect such Lien and will cause
all such certificates of title and evidences of Lien to be deposited with the
Administrative Agent (and, until so delivered, such Grantor shall hold such
certificates of title in trust for the benefit of the Administrative Agent
pursuant to the terms of this Security Agreement).

 

(d)     Supporting Obligations. With respect to its Supporting Obligations
whether now existing or hereafter created or acquired and wheresoever located,
each Grantor represents, warrants and covenants to the Administrative Agent for
the benefit of the Secured Parties that each Grantor shall, upon the request of
the Administrative Agent from time to time following the occurrence and during
the continuance of any Default or Event of Default, deliver to the
Administrative Agent the originals of all documents evidencing or constituting
Supporting Obligations, together with such other documentation (executed as
appropriate by the Grantor) and information as may be necessary to enable the
Administrative Agent to realize upon the Supporting Obligations in accordance
with their respective terms or transfer the Supporting Obligations as may be
permitted under the Loan Documents or by applicable law.

 

(e)     Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

 

(i)      Schedule 9(e) attached hereto contains a true and complete description
of (x) the name and address of each securities intermediary with which such
Grantor maintains a securities account in which Investment Property is or may at
any time be credited or maintained, and (y) all other Investment Property of
such Grantor other than interests in Subsidiaries in which such Grantor has
granted a Lien to the Administrative Agent for the benefit of the Secured
Parties pursuant to the Pledge Agreement.

 

(ii)     Except with the express prior written consent of the Administrative
Agent in each instance, all Investment Property other than interests in
Subsidiaries in which such Grantor has granted a Lien to the Administrative
Agent for the benefit of the Secured Parties pursuant to the Pledge Agreement
shall be maintained at all times in the form of (a) certificated securities,
which certificates shall have been delivered to the Administrative Agent
together with duly executed undated stock powers endorsed in blank pertaining
thereto, or (b) security entitlements credited to one or more securities
accounts as to each of which the Administrative Agent has received (1) copies of
the account agreement between the applicable securities intermediary and the
Grantor and the most recent statement of account pertaining to such securities
account (each certified to be true and correct by an officer of the Grantor) and
(2) a Qualifying Control Agreement from the applicable securities intermediary
which remains in full force and effect and as to which the Administrative Agent
has not received any notice of termination. Without limiting the generality of
the foregoing, no Grantor shall cause, suffer or permit any Investment Property
to be credited to or maintained in any securities account not listed on Schedule
9(e) attached hereto except in each case upon giving not less than thirty (30)
days’ prior written notice to the Administrative Agent and taking or causing to
be taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Administrative Agent for the benefit of the Secured
Parties in Collateral contemplated hereunder.

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

(iii)     All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder, provided, however, that cash dividends paid to a Grantor as record
owner of the Investment Property may be disbursed to and retained by such
Grantor so long as no Default or Event of Default shall have occurred and be
continuing, subject to the Lien and security interest hereunder.

 

(iv)     So long as no Default or Event of Default shall have occurred and be
continuing, the registration of Investment Property in the name of a Grantor as
record and beneficial owner shall not be changed and such Grantor shall be
entitled to exercise all voting and other rights and powers pertaining to
Investment Property for all purposes not inconsistent with the terms hereof, of
the Credit Agreement, of any Qualifying Control Agreement, or any other document
relating thereto.

 

(v)     So long as no Default or Event of Default has occurred and be
continuing, each Grantor may sell or otherwise dispose of any of its Investment
Property to the extent permitted by the Credit Agreement. Upon the occurrence
and during the continuance of any Default or Event of Default, no Grantor shall
sell all or any part of its Investment Property without the prior written
consent of the Administrative Agent.

 

(vi)     Upon the occurrence and during the continuance of any Default or Event
of Default, at the option of the Administrative Agent, all rights of the
Grantors to exercise the voting or consensual rights and powers which it is
authorized to exercise pursuant to clause (iv) above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Grantor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Investment
Property upon the occurrence and during the continuance of any Default or Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Grantor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

 

 
- 17 -

--------------------------------------------------------------------------------

 

 

(vii)     Upon the occurrence and during the continuance of any Default or Event
of Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Administrative
Agent for the benefit of the Secured Parties, and each Grantor shall, or shall
cause, all such cash dividends and other distributions with respect to the
Investment Property to be promptly delivered to the Administrative Agent
(together, if the Administrative Agent shall request, with any documents related
thereto) to be held, released or disposed of by it hereunder or, at the option
of the Administrative Agent, to be applied to the Secured Obligations.

 

(f)     Deposit Accounts. With respect to its Deposit Accounts whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

 

(i)       Schedule 9(f) attached hereto contains a true and complete description
of the name and address of each depositary institution with which such Grantor
maintains a Deposit Account in which collected balances or deposits in excess of
$100,000 are or may at any time be credited or maintained.

 

(ii)      Except with the express prior written consent of the Administrative
Agent in each instance, all Deposit Accounts in which collected balances or
deposits in excess of $100,000 are or may at any time be credited or maintained
shall be maintained at all times with depositary institutions as to which the
Administrative Agent shall have received a Qualifying Control Agreement. Without
limiting the generality of the foregoing, no Grantor shall cause, suffer or
permit (x) any deposit in excess of $100,000 to be evidenced by a certificate of
deposit unless such certificate of deposit is a negotiable instrument and
immediately upon receipt thereof such certificate shall have been delivered to
the Administrative Agent, together with a duly executed undated assignment in
blank affixed thereto, or (y) any Deposit Account not listed on Schedule 9(f)
attached hereto in which collected balances or deposits in excess of $100,000
are or may at any time be credited or maintained to be opened or maintained
except in each case upon giving not less than thirty (30) days’ prior written
notice to the Administrative Agent and taking or causing to be taken at such
Grantor’s expense all such Perfection Action, including the delivery of such
Perfection Documents, as may be reasonably requested by the Administrative Agent
to perfect or protect, or maintain the perfection and priority of, the Lien of
the Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.

 

(g)     Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

 

(i)       Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Administrative Agent upon the occurrence and during the
continuance of any Default or Event of Default, such Grantor shall immediately
deliver physical possession of such Chattel Paper to the Administrative Agent or
its designee, and (y) in the event that there shall be created more than one
original counterpart of any physical document that alone or in conjunction with
any other physical or electronic document constitutes Chattel Paper, then such
counterparts shall be numbered consecutively starting with “1” and such Grantor
shall retain the counterpart numbered “1”.

 

 
- 18 -

--------------------------------------------------------------------------------

 

 

(ii)      All counterparts of all tangible Chattel Paper (and the tangible
components of hybrid Chattel Paper) shall immediately upon the creation or
acquisition thereof by any Grantor be conspicuously legended as follows: “A
first priority security interest in this chattel paper has been granted to Fifth
Third Bank, for itself and as Administrative Agent for certain secured parties
pursuant to a Security Agreement dated as of June 2, 2015, as amended from time
to time. No security interest or other interest in favor of any other person may
be created by the transfer of physical possession of this chattel paper or of
any counterpart hereof except by or with the consent of the aforesaid
Administrative Agent as provided in such Security Agreement.” In the case of
electronic Chattel Paper (including the electronic components of hybrid Chattel
Paper), no Grantor shall create or acquire any such Chattel Paper unless, prior
to such acquisition or creation, it shall have taken such Perfection Action as
the Administrative Agent may require to perfect by control the security interest
of the Administrative Agent for the benefit of the Secured Parties in such
Collateral.

 

(iii)      Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Chattel
Paper, in any case in such a manner as could reasonably be expected to
materially adversely affect the value of affected Chattel Paper as collateral.

 

(h)     Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

 

(i)       Each Grantor shall upon the request of the Administrative Agent from
time to time following the occurrence and during the continuance of any Default
or Event of Default, deliver to the Administrative Agent the originals of all
such Instruments, together with duly executed undated endorsements in blank
affixed thereto and such other documentation and information as may be necessary
to enable the Administrative Agent to realize upon the Instruments in accordance
with their respective terms or transfer the Instruments as may be permitted
under the Loan Documents or by applicable law.

 

(ii)      Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any provision of, or fail to exercise promptly and diligently each
material right or remedy conferred under or in connection with, any Instrument,
in any case in such a manner as could reasonably be expected to materially
adversely affect the value of affected Instrument as collateral.

 

 
- 19 -

--------------------------------------------------------------------------------

 

 

(iii)     All tangible Instruments shall contain a legend (as set forth in
Section 9(g)(ii) above) indicating that such Instrument is subject to the
security interest of the Administrative Agent contemplated by this Security
Agreement.

 

Section 10.

Casualty and Liability Insurance Required.

 

(a)     Each Grantor will keep the Collateral continuously insured against such
risks as are customarily insured against by businesses of like size and type
engaged in the same or similar operations including:

 

(i)       casualty insurance on the Inventory and the Equipment in an amount not
less than the full insurable value thereof, against loss or damage by theft,
fire, lightning and other hazards ordinarily included under uniform broad form
standard extended coverage policies, limited only as may be provided in the
standard broad form of extended coverage endorsement at the time in use in the
states in which the Collateral is located;

 

(ii)      comprehensive general liability insurance against claims for bodily
injury, death or property damage occurring with or about such Collateral (such
coverage to include provisions waiving subrogation against the Secured Parties),
with the Administrative Agent and the Lenders as additional insureds thereunder,
in amounts as shall be reasonably satisfactory to Administrative Agent;

 

(iii)     liability insurance with respect to the operation of its facilities
under the workers’ compensation laws of the states in which such Collateral is
located, in amounts as shall be reasonably satisfactory to Administrative Agent;
and

 

(iv)     business interruption insurance in amounts as shall be reasonably
satisfactory to Administrative Agent.

 

(b)     Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):

 

(i)       may be provided by blanket policies now or hereafter maintained by
each or any Grantor or by any Borrower;

 

(ii)      shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the
Administrative Agent;

 

(iii)     shall be in such form and have such provisions (including without
limitation the lender’s loss payable clause, the waiver of subrogation clause,
the deductible amount, if any, and the standard mortgagee endorsement clause) as
are generally considered standard provisions for the type of insurance involved
and are reasonably acceptable in all respects to the Administrative Agent;

 

 
- 20 -

--------------------------------------------------------------------------------

 

 

(iv)     shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Administrative Agent;

 

(v)      shall provide that any loss shall be payable notwithstanding any act or
negligence of the relevant Grantor;

 

(vi)     without limiting the generality of the foregoing, all insurance
policies where applicable under Section 10(a)(i) carried on the Collateral shall
name the Administrative Agent, for the benefit of the Secured Parties, as
lender’s loss payee and the Administrative Agent and Lenders as parties insured
thereunder in respect of any claim for payment.

 

(c)     Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Security Agreement.

 

(d)     Each Grantor hereby makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent), for the benefit of the Secured Parties, as such Grantor’s true and
lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item or payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect to such policies of insurance, which appointment is
coupled with an interest and is irrevocable; provided, however, that the powers
pursuant to such appointment shall be exercisable only upon the occurrence and
during the continuation of an Event of Default.

 

(e)     In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Administrative Agent, including reasonable
Attorneys’ Costs, court costs, expenses and other charges related thereto, shall
be payable on demand by such Grantor to the Administrative Agent, shall be
additional Secured Obligations secured by the Collateral, and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

 

(f)     Each Grantor agrees that to the extent that it shall fail to maintain,
or fail to cause to be maintained, the full insurance coverage required by
Section 10(a), it shall in the event of any loss or casualty pay promptly to the
Administrative Agent, for the benefit of the Secured Parties, such amount as
would have been received as an Extraordinary Receipt by the Administrative
Agent, for the benefit of the Secured Parties, had such insurance been carried
to the extent required.

 

 
- 21 -

--------------------------------------------------------------------------------

 

 

(g)     Any Extraordinary Receipt received in connection with the insurance
carried pursuant to the provisions of Sections 10(a)(i), 10(a)(ii) and
10(a)(iii) shall be applied in accordance with Section 2.05 of the Credit
Agreement.

 

(h)     In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the
Administrative Agent. Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding. Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Party as to which the insurance
described in Section 10(a)(ii) or (iii) is applicable.

 

(i)     The provisions contained in this Security Agreement pertaining to
insurance shall be cumulative with any additional provisions imposing additional
insurance requirements with respect to the Collateral or any other property on
which a Lien is conferred under any Collateral Document.

 

Section 11.

Rights and Remedies Upon Event of Default.

 

Upon and after an Event of Default, the Administrative Agent shall have the
following rights and remedies on behalf of the Secured Parties in addition to
any rights and remedies set forth elsewhere in this Security Agreement or the
other Loan Documents, all of which may be exercised with or, if allowed by law,
without notice to a Grantor:

 

(a)     All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

 

(b)     The right to foreclose the Liens and security interests created under
this Security Agreement by any available judicial procedure or without judicial
process;

 

(c)     The right to (i) enter upon the premises of a Grantor through self-help
and without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;

 

 
- 22 -

--------------------------------------------------------------------------------

 

 

(d)     The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto; (iii)
discharge and release all or any Payment Collateral; (iv) take control, in any
manner, of any item of payment or proceeds referred to in Section 5 above; (v)
prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate; (x)
notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that Administrative Agent has a security
interest therein for the benefit of the Secured Parties (provided that the
Administrative Agent may at any time give such notice to an Account Debtor that
is a department, agency or authority of the United States government); each
Grantor hereby agrees that any such notice, in the Administrative Agent’s sole
discretion, may (but need not) be sent on such Grantor’s stationery, in which
event such Grantor shall co-sign such notice with the Administrative Agent if
requested to do so by the Administrative Agent; and (xi) do all acts and things
and execute all documents necessary, in Administrative Agent’s sole discretion,
to collect the Payment Collateral; and

 

(e)     The right to sell all or any Collateral in its then existing condition,
or after any further manufacturing or processing thereof, at such time or times,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement), each of which shall remain in full force and effect
until the Facility Termination Date, to use, without charge, each of the labels,
patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral. If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Administrative Agent shall have the right, but shall not
be obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such processing.
In addition, each Grantor agrees that in the event notice is necessary under
applicable law, written notice mailed to such Grantor in the manner specified
herein ten (10) days prior to the date of public sale of any of the Collateral
or prior to the date after which any private sale or other disposition of the
Collateral will be made shall constitute commercially reasonable notice to such
Grantor. All notice is hereby waived with respect to any of the Collateral which
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, free from any right
of redemption which is hereby expressly waived by such Grantor and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.

 

 
- 23 -

--------------------------------------------------------------------------------

 

 

The net cash proceeds resulting from the collection, liquidation, sale or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of
Section 8.03 of the Credit Agreement. Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

 

Section 12.

Attorney-in-Fact.

 

Each Grantor hereby appoints the Administrative Agent as the Grantor’s
attorney-in-fact for the purposes of carrying out the provisions of this
Security Agreement and taking any action and executing any instrument which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest; provided,
that the Administrative Agent shall have and may exercise rights under this
power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power

 

 
- 24 -

--------------------------------------------------------------------------------

 

 

(a)     to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b)     to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;

 

(c)     to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations;

 

(d)     to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral;

 

(e)     to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto; and

 

(f)     to do all things necessary to carry out this Security Agreement.

 

Section 13.

Reinstatement.

 

The granting of a security interest in the Collateral and the other provisions
hereof shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Secured Obligations is rescinded or must
otherwise be returned by any Secured Party or is repaid by any Secured Party in
whole or in part in good faith settlement of a pending or threatened avoidance
claim, whether upon the insolvency, bankruptcy or reorganization of any Grantor
or any other Loan Party or otherwise, all as though such payment had not been
made. The provisions of this Section 13 shall survive repayment of all of the
Secured Obligations and the termination or expiration of this Security Agreement
in any manner, including but not limited to termination upon occurrence of the
Facility Termination Date.

 

Section 14.

Certain Waivers by the Grantors.

 

Each Grantor waives to the extent permitted by applicable law (a) any right to
require any Secured Party or any other obligee of the Secured Obligations to (x)
proceed against any Person or entity, including without limitation any Loan
Party, (y) proceed against or exhaust any Collateral or other collateral for the
Secured Obligations, or (z) pursue any other remedy in its power; (b) any
defense arising by reason of any disability or other defense of any other
Person, or by reason of the cessation from any cause whatsoever of the liability
of any other Person or entity, (c) any right of subrogation, and (d) any right
to enforce any remedy which any Secured Party or any other obligee of the
Secured Obligations now has or may hereafter have against any other Person and
any benefit of and any right to participate in any collateral or security
whatsoever now or hereafter held by the Administrative Agent for the benefit of
the Secured Parties. Each Grantor authorizes each Secured Party and each other
obligee of the Secured Obligations without notice (except notice required by
applicable law) or demand and without affecting its liability hereunder or under
the Loan Documents from time to time to: (i) take and hold security, other than
the Collateral herein described, for the payment of such Secured Obligations or
any part thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (ii) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Party or obligee in its discretion may determine.

 

 
- 25 -

--------------------------------------------------------------------------------

 

 

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

 

Section 15.

Continued Powers.

 

Until the Facility Termination Date shall have occurred, the power of sale and
other rights, powers and remedies granted to the Administrative Agent for the
benefit of the Secured Parties hereunder shall continue to exist and may be
exercised by the Administrative Agent at any time and from time to time
irrespective of the fact that any of the Secured Obligations or any part thereof
may have become barred by any statute of limitations or that any part of the
liability of any Grantor may have ceased.

 

Section 16.

Other Rights.

 

The rights, powers and remedies given to the Administrative Agent for the
benefit of the Secured Parties by this Security Agreement shall be in addition
to all rights, powers and remedies given to the Administrative Agent or any
Secured Party under any other Loan Document or by virtue of any statute or rule
of law. Any forbearance or failure or delay by the Administrative Agent in
exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

 

Section 17.

Anti-Marshaling Provisions.

 

The right is hereby given by each Grantor to the Administrative Agent, for the
benefit of the Secured Parties, to make releases (whether in whole or in part)
of all or any part of the Collateral agreeable to the Administrative Agent
without notice to, or the consent, approval or agreement of other parties and
interests, including junior lienors, which releases shall not impair in any
manner the validity of or priority of the Liens and security interests in the
remaining Collateral conferred hereunder, nor release any Grantor from personal
liability for the Secured Obligations. Notwithstanding the existence of any
other security interest in the Collateral held by the Administrative Agent, for
the benefit of the Secured Parties, the Administrative Agent shall have the
right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided in this Security Agreement. Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any other Loan Document.

 

 
- 26 -

--------------------------------------------------------------------------------

 

 

Section 18.

Entire Agreement.

 

This Security Agreement and each Security Joinder Agreement, together with the
Credit Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements and understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as contained in the Loan Documents. The express terms hereof and of the
Security Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof or thereof. Neither
this Security Agreement nor any Security Joinder Agreement nor any portion or
provision hereof or thereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement.

 

Section 19.

Third Party Reliance.

 

Each Grantor hereby consents and agrees that all issuers of or obligors in
respect of any Collateral, and all securities intermediaries, warehousemen,
bailees, public officials and other Persons having any interest in, possession
of, control over or right, privilege, duty or discretion in respect of, any
Collateral shall be entitled to accept the provisions hereof and of the Security
Joinder Agreements as conclusive evidence of the right of the Administrative
Agent, on behalf of the Secured Parties, to exercise its rights hereunder or
thereunder with respect to the Collateral, notwithstanding any other notice or
direction to the contrary heretofore or hereafter given by any Grantor or any
other Person to any of such Persons.

 

Section 20.

Binding Agreement; Assignment.

 

This Security Agreement and each Security Joinder Agreement, and the terms,
covenants and conditions hereof and thereof, shall be binding upon and inure to
the benefit of the parties hereto, and to their respective successors and
assigns, except that no Grantor shall be permitted to assign this Security
Agreement, any Security Joinder Agreement or any interest herein or therein or,
except as expressly permitted herein or in the Credit Agreement, in the
Collateral or any part thereof or interest therein. Without limiting the
generality of the foregoing sentence of this Section 20, any Lender may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof (concerning assignments and
participations). All references herein to the Administrative Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.

 

 
- 27 -

--------------------------------------------------------------------------------

 

 

Section 21.

Secured Cash Management Agreements and Secured Hedging Agreements.

 

No Secured Party (other than the Administrative Agent) that obtains the benefit
of this Security Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Security Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Security
Agreement shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

 

Section 22.

Severability.

 

The provisions of this Security Agreement are independent of and separable from
each other. If any provision hereof shall for any reason be held invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision hereof, but this Security Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein. Without limiting the generality of the foregoing, in the event
that this Security Agreement shall be deemed to be invalid or otherwise
unenforceable with respect to any Grantor, such invalidity or unenforceability
shall not affect the validity of this Security Agreement with respect to the
other Grantors.

 

Section 23.

Counterparts.

 

This Security Agreement may be executed in any number of counterparts each of
which when so executed and delivered shall be deemed an original, and it shall
not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart executed by the Grantor against whom
enforcement is sought. Without limiting the foregoing provisions of this
Section 23, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Security Agreement.

 

 
- 28 -

--------------------------------------------------------------------------------

 

 

Section 24.

Termination.

 

Subject to the provisions of Section 13, this Security Agreement and each
Security Joinder Agreement, and all obligations of the Grantors hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date. Upon such termination
of this Security Agreement, the Administrative Agent shall, at the request and
sole expense of the Grantors, promptly deliver to the Grantors such termination
statements and take such further actions as the Grantors may reasonably request
to terminate of record, or otherwise to give appropriate notice of the
termination of, any Lien conferred hereunder.

 

Section 25.

Notices.

 

Any notice required or permitted hereunder shall be given (a) with respect to
the Borrowers, at the address for the giving of notice to the Company then in
effect under the Credit Agreement, (b) with respect to any Grantor, at the
address then in effect for the giving of notices to such Grantor under the
Guaranty to which it is a party, and (c) with respect to the Administrative
Agent or a Lender, at the Administrative Agent’s address indicated in Schedule
10.02 of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Schedule 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

 

Section 26.

Joinder.

 

Each Person that shall at any time execute and deliver to the Administrative
Agent a Security Joinder Agreement substantially in the form attached as Exhibit
A hereto shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Grantor and shall have thereupon
pursuant to Section 2 hereof granted a security interest in and collaterally
assigned to the Administrative Agent for the benefit of the Secured Parties all
Collateral in which it has at its Applicable Date or thereafter acquires any
interest or the power to transfer, and all references herein and in the other
Loan Documents to the Grantors or to the parties to this Security Agreement
shall be deemed to include such Person as a Grantor hereunder. Each Security
Joinder Agreement shall be accompanied by the Supplemental Schedules referred to
therein, appropriately completed with information relating to the Grantor
executing such Security Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules.

 

 
- 29 -

--------------------------------------------------------------------------------

 

 

Section 27.

Rules of Interpretation.

 

The rules of interpretation contained in Section 1.02 of the Credit Agreement
shall be applicable to this Security Agreement and each Security Joinder
Agreement and are hereby incorporated by reference. All representations and
warranties contained herein shall survive the delivery of documents and any
Credit Extensions referred to herein or secured hereby.

 

Section 28.

Governing Law; Waivers.

 

(a)     This Security Agreement and each Security Joinder Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed, and to be fully performed, in such state;
provided that (i) with respect to those instances in which the applicable choice
of laws rules of such state, including Section 9-301 of the UCC, require that
the manner of creation of a security interest in specific collateral or the
manner or effect of perfection or nonperfection or the rules governing priority
of security interests are to be governed by the laws of another jurisdiction,
then the laws of such other jurisdiction shall govern such matters, (ii) each
control agreement (including each Qualifying Control Agreement) applicable to
any securities account or deposit account shall be governed by the laws of the
jurisdiction specified in such Control Agreement, or otherwise by the laws of
the jurisdiction that govern the securities account or deposit account to which
such Control Agreement relates, and (iii) in those instances in which the laws
of the jurisdiction in which collateral is located govern matters pertaining to
the methods and effect of realizing on collateral, such laws shall be given
effect with respect to such matters.

 

(b)     Each Grantor hereby expressly and irrevocably agrees and consents that
any suit, action or proceeding arising out of or relating to this Security
Agreement or any Security Joinder Agreement or the transactions contemplated
herein or therein may be instituted in any state or federal court sitting in the
County of New York State of New York, United States of America and, by the
execution and delivery of this Security Agreement or a Security Joinder
Agreement, expressly waives any objection that it may have now or hereafter to
the laying of the venue or to the jurisdiction of any such suit, action or
proceeding, and irrevocably submits generally and unconditionally to the
jurisdiction of any such court in any such suit, action or proceeding.

 

(c)     Each Grantor agrees that service of process may be made by personal
service of a copy of the summons and complaint or other legal process in any
such suit, action or proceeding, or by registered or certified mail (postage
prepaid) to the address of such party provided in Section 25 or by any other
method of service provided for under the applicable laws in effect in the State
of New York.

 

 
- 30 -

--------------------------------------------------------------------------------

 

 

(d)     Nothing contained in subsections (b) or (c) hereof shall preclude the
Administrative Agent from bringing any suit, action or proceeding arising out of
or relating to this Security Agreement or any Security Joinder Agreement or the
other loan documents in the courts of any place where any other party or any of
such party’s property or assets may be found or located. To the extent permitted
by the applicable laws of any such jurisdiction, each grantor hereby irrevocably
submits to the jurisdiction of any such court and expressly waives, in respect
of any such suit, action or proceeding, the jurisdiction of any other court or
courts which now or hereafter, by reason of its present or future domicile, or
otherwise, may be available under applicable law.

 

(e)     In any action or proceeding to enforce or defend any rights or remedies
under or related to this Security Agreement or any Security Joinder Agreement or
any amendment, instrument, document or agreement delivered or that may in the
future be delivered in connection with the foregoing, each party hereby agrees,
to the extent permitted by applicable law, that any such action or proceeding
shall be tried before a court and not before a jury and hereby expressly waives,
to the extent permitted by applicable law, any right such person may have to
trial by jury in any such action, suit or proceeding.

 

(f)     Each Grantor hereby expressly waives any objection it may have that any
court to whose jurisdiction it has submitted pursuant to the terms hereof is an
inconvenient forum.

 

[Signature Pages Follow]

 

 
- 31 -

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties have duly executed this Security Agreement on
the day and year first written above.

 

 

Grantors:

 

Tile Shop Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kirk Geadelmann

 

 

 

Name: Kirk Geadelmann

 

 

 

Title:   Chief Financial Officer

 

 

 



 

The Tile Shop, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kirk Geadelmann

 

 

 

Name: Kirk Geadelmann

 

 

 

Title:   Chief Financial Officer

 



 

 



 

Tile Shop Lending, Inc. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kirk Geadelmann

 

 

 

Name: Kirk Geadelmann

 

 

 

Title:   President

 



 






 

The Tile Shop of Michigan, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kirk Geadelmann

 

 

 

Name: Kirk Geadelmann

 

 

 

Title:   Chief Financial Officer

 



 

 
[Signature Page to Security Agreement]

--------------------------------------------------------------------------------

 

 





 

Administrative Agent:

 

Fifth Third Bank,

as Administrative Agent



 

 

 

 

 

 

 

 

 

 

By:

/s/ Nicholas J. Lachapelle

 

 

 

Name: Nicholas J. Lachapelle

 

 

 

Title: Vice President

 

   



 
[Signature Page to Security Agreement]

--------------------------------------------------------------------------------

 

 

Schedule 7(f)

 

Grantor Information

 

I.

II.

III.

IV.

V.

VI.

Name

Jurisdiction of

Formation/

Form of Equity/I.D. Number

Address of Chief

Executive Office

Collateral

Locations

(and Type

of Collateral)

Name and address

of Owner of

Collateral Location

(If other than Grantor)

Relationship of

Persons listed in V to

Grantor (e.g., lessor,

warehousemen)

Tile Shop Holdings, Inc.

Delaware/5173366

14000 Carlson Parkway

Plymouth, MN 55441

14000 Carlson Parkway

Plymouth, MN 55441

   

Tile Shop Lending, Inc.

Delaware/5335113

14000 Carlson Parkway

Plymouth, MN 55441

14000 Carlson Parkway

Plymouth, MN 55441

   

The Tile Shop of Michigan, LLC

Michigan/B0965F

14000 Carlson Parkway

Plymouth, MN 55441

8515 Brown Street

Ottawa Lake, MI 49267

(distribution center)

   

The Tile Shop, LLC

Delaware/3603116

14000 Carlson Parkway

Plymouth, MN 55441

14000 Carlson Parkway

Plymouth, MN 55441

(main office)

   

The Tile Shop, LLC

Delaware/3603116

14000 Carlson Parkway

Plymouth, MN 55441

North 7704 Highway 63,

Spring Valley, WI 54767

(distribution center)

   

The Tile Shop, LLC

Delaware/3603116

14000 Carlson Parkway

Plymouth, MN 55441

9351 Axton Road,

Ridgeway, VA 24148

(distribution center)

   

 

**See the attached for a schedule of the Company’s leased store locations at
which Collateral is located.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7(k)

 

Intellectual Property Rights

 

Federal Trademark Registrations

 

Debtor

Marks

Reg. No.

Granted

       

See the attached schedule.

     

 

 

Pending Federal Trademark Applications

 

Debtor

Mark

Serial No.

Filed

       

See the attached schedule.

     

 

 

U.S. Patent Numbers

 

Debtor

Title

U.S. Patent Number

Issued

       

None.

     

 

 

Pending U.S. Patent Application Numbers

 

Debtor

Title

U.S. Patent Application Number

Filed

       

None.

     

 

 
 

--------------------------------------------------------------------------------

 

 

U.S. Copyright Numbers

And Pending U.S. Copyright Application Numbers

 

Debtor

Title

United States Copyright No. / Application No.

Reg. Date / Filing Date

       

None.

     

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7(l)

 

Commercial Tort Claims

  

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 9(c)

 

Real Estate Legal Descriptions

 

 

Virginia Distribution Center

 

All of that certain tract of land, situated in the Iriswood District of Henry
County, Virginia, on the Easterly side of State Route No. 610 and on the
Westerly side of State Route 711, which tract being shown as Tract B, contains
25.31 acres, more or less, as shown on a Plat of Survey for Evans Warehouse,
Inc. prepared by Larry G. Rakes, C.L.S. dated June 25, 1984, revised November
29, 1984, revised February 13, 1995, and being more commonly known as 9351 Axton
Road, Axton, Virginia, in accordance with the numbering system currently
utilized by the County of Henry.

 

Being the same property conveyed to The Tile Shop, LLC, a/k/a The Tile Shop of
Virginia, LLC, a Delaware Limited Liability Company by Deed from Clarence B.
Evans dated August 31, 2010, recorded September 1, 2010 in Instrument No.
100003172 in the Clerk's Office of the Circuit

Court of Henry, Virginia.

 

Wisconsin Distribution Center

 

Lot 1 of Certified Survey Map in Volume 4 of Certified Survey Maps, Page 64, as
Document No. 342050, filed in Pierce County Register of Deeds Office on October
8, 1992, located I the Northeast ¼ of the Northwest ¼ (NE1/4 of NW1/4) pf
Section 23, Township 27 North, Range 17 West, Town of Martell, Pierce County,
State of Wisconsin.

 

Tax Key No.: 47018227172321S004064001

 

Address: North 7704 Highway 63, Spring Valley, Wisconsin 54767

 

Michigan Distribution Center

 

913-334 979-817 SEC 19 T8S R6E 19 AC COM 660.52 FT N FR SW COR OF SE 1/4 OF SEC
19 TH S 89 DEG 51'30"E189.66 FT TH N 76 DEG 38'15"E 873.86 FT TH N 49 DEG 47'W
1452.82 FT TO W LI OF SE 1/4 OF SEC 19 TH S 1220 FT TO POB DESC

 

Address: 8515 Brown St (Memorial Hwy.), Ottawa Lake, Michigan 49267

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 9(e)

 

Investment Property

 

Securities Accounts

 

Other Investment Property

           

Grantor

Name and Address of Securities Intermediary

Account

Number

Name and Type

of Issuer

Quantity of Shares

or Other Interest

Certificate

Number(s)

           

The Tile Shop, LLC

N/A

N/A

Prudential Financial, Inc.

184 common shares

N/A

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 9(f)

 

Deposit Accounts

 

See the attached schedule.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Security Joinder Agreement

 

Security Joinder Agreement

 

This Security Joinder Agreement, dated as of                             , 20 
  (this “Security Joinder Agreement”), is made by
_______________________________, a ________________ (the “Joining Grantor”), in
favor of Fifth Third Bank, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Secured Parties (as defined in the Security
Agreement referenced below; all capitalized terms used but not defined herein
shall have the meanings given to such terms in such Security Agreement).

 

Recitals:

 

A.     Tile Shop Holdings, Inc., a Delaware corporation (“Holdings”), The Tile
Shop, LLC, a Delaware limited liability company (the “Company”), Tile Shop
Lending, Inc., a Delaware corporation (“Tile Shop Lending”), certain
Subsidiaries of the Company and the Administrative Agent are party to a Security
Agreement dated as of June 2, 2015 (as in effect on the date hereof, the
“Security Agreement”).

 

B.     The Joining Grantor is a Subsidiary of Holdings or the Company and is
required by the terms of the Credit Agreement to become a Guarantor and be
joined as a party to the Security Agreement as a Grantor.

 

C.     The Joining Grantor will materially benefit directly and indirectly from
the making and maintenance of the extensions of credit made from time to time
under the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Grantor hereby agrees as
follows:

 

Section 1.

Joinder.

 

The Joining Grantor hereby irrevocably, absolutely and unconditionally becomes a
party to the Security Agreement as a Grantor and bound by all the terms,
conditions, obligations, liabilities and undertakings of each Grantor or to
which each Grantor is subject thereunder, including without limitation the grant
pursuant to Section 2 of the Security Agreement of a security interest to the
Administrative Agent for the benefit of the Secured Parties in the property and
property rights constituting Collateral (as defined in Section 2 of the Security
Agreement) of such Grantor or in which such Grantor has or may have or acquire
an interest or the power to transfer rights therein, whether now owned or
existing or hereafter created, acquired or arising and wheresoever located, as
security for the payment and performance of the Secured Obligations (as defined
in the Security Agreement), all with the same force and effect as if the Joining
Grantor were a signatory to the Security Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.

Affirmations.

 

The Joining Grantor hereby acknowledges and reaffirms as of the date hereof with
respect to itself, its properties and its affairs each of the waivers,
representations, warranties, acknowledgements and certifications applicable to
any Grantor contained in the Security Agreement.

 

Section 3.

Supplemental Schedules.

 

Attached to this Security Joinder Agreement are duly completed schedules (the
“Supplemental Schedules”) supplementing as thereon indicated the respective
Schedules to the Security Agreement. The Joining Grantor represents and warrants
that the information contained on each of the Supplemental Schedules with
respect to such Joining Grantor and its properties and affairs is true, complete
and accurate as of the date hereof.

 

Section 4.

Severability.

 

The provisions of this Security Joinder Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Security
Joinder Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

Section 5.

Counterparts.

 

This Security Joinder Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Security Joinder Agreement to
produce or account for more than one such counterpart executed by the Joining
Grantor. Without limiting the foregoing provisions of this Section 5, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Security Joinder Agreement.

 

Section 6.

Delivery.

 

The Joining Grantor hereby irrevocably waives notice of acceptance of this
Security Joinder Agreement and acknowledges that the Secured Obligations are and
shall be deemed to be incurred, and credit extensions under the Loan Documents,
Secured Cash Management Agreements and Secured Hedge Agreements made and
maintained, in reliance on this Security Joinder Agreement and the Grantor’s
joinder as a party to the Security Agreement as herein provided.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Section 7.

Governing Law; Venue; Waiver of Jury Trial.

 

The provisions of Section 28 of the Security Agreement are hereby incorporated
by reference as if fully set forth herein.

 

[Signature Page Follows]

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.

 

 

Joining Grantor:

 

           

 

 

 

 

 

 

 

 

 

By:

   

 

 

 

Name:

 

 

    Title:    

 

 
- 4 -

--------------------------------------------------------------------------------

 

  

Supplemental

Schedule 7(f)

 

Grantor Information

 

I.

II.

III.

IV.

V.

VI.

Name

Jurisdiction of

Formation/

Form of Equity/I.D. Number

Address of Chief

Executive Office

Collateral

Locations

(and Type

of Collateral)

Name and address

of Owner of

Collateral Location

(If other than Grantor)

Relationship of

Persons listed in V to

Grantor (e.g., lessor,

warehousemen)

                       

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date: __________, 20__

 

 


--------------------------------------------------------------------------------

 

 

Supplemental

Schedule 7(k)

 

Intellectual Property Rights

 

Federal Trademark Registrations

 

Debtor

Marks

Reg. No.

Granted

               

 

 

Pending Federal Trademark Applications

 

Debtor

Mark

Serial No.

Filed

               

 

 

U.S. Patent Numbers

 

Debtor

Title

U.S. Patent Number

Issued

               

 

 

Pending U.S. Patent Application Numbers

 

Debtor

Title

U.S. Patent Application Number

Filed

               

 

 
 

--------------------------------------------------------------------------------

 

 

U.S. Copyright Numbers

And Pending U.S. Copyright Application Numbers

 

Debtor

Title

United States Copyright No. / Application No.

Reg. Date / Filing Date

               

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date: __________, 20__

 

 


--------------------------------------------------------------------------------

 

 

Supplemental

Schedule 7(l)

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date: __________, 20__

 

 


--------------------------------------------------------------------------------

 

 

Supplemental

Schedule 9(c)

 

Real Estate Legal Descriptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date: __________, 20__

 

 


--------------------------------------------------------------------------------

 

 

Supplemental

Schedule 9(e)

 

Investment Property

 

Securities Accounts

 

Other Investment Property

           

Grantor

Name and Address of Securities Intermediary

Account

Number

Name and Type

of Issuer

Quantity of Shares

or Other Interest

Certificate

Number(s)

                       

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date: __________, 20__

 

 


--------------------------------------------------------------------------------

 

 

Supplemental

Schedule 9(f)

 

Deposit Accounts

 

Grantor

Name and Address of Depository Institution

Account No.

Certificate of Deposit No. (If applicable)

               

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered pursuant to Security Joinder Agreement of
_______________________________.

Applicable Date: __________, 20__